 

EMPLOYMENT AGREEMENT

 

 

 

PARTIES

 

 

 

This agreement (“Agreement”) is made as of the 1st day of April, 2012
(“Effective Date”) between:

 

(A)On the one hand, Diligent Boardbooks Limited a UK Company, whose company
number is 06029195 with the registered address New Derwent House, 69 - 73
Theobalds Road, London, WC1X 8TA, UK (“DBL,” the “Company,” or “Employer”); and

 

(B)On the other hand, Charlie Horrell, an individual residing at 45 DeVere
Gardens, London W8 5AW, UK (“Executive”).

 

1.Employment

 

1.1.DBL hereby agrees to employ the Executive and the Executive hereby agrees to
provide services as an employee to DBL on the terms and conditions set out in
this Agreement ("Appointment").

 

2.Term

 

2.1.The Executive's employment will commence on 1 April 2012.

 

2.2.The Executive's continuous employment will commence on 1 April 2012 and no
work undertaken previously with DBL, whether as a self employed consultant or
otherwise, counts towards the Executive's period of continuous employment.

 

2.3.subject to the remaining terms of this Agreement, the Appointment shall
thereafter continue unless or until terminated:

 

(a)For Cause, in accordance with Clause 6; or

 

(b)Other than for Cause, by either party giving the other not less than one
hundred and eighty (180)days prior written notice.

 

2.4.The Company may, in its sole and absolute discretion, terminate the
Appointment at any time and with immediate effect by paying a sum in lieu of
notice ("Payment in Lieu") equal to the Base Compensation (as at the date of
termination) which the Executive would have been entitled to receive under this
Agreement during the notice period (or, if notice has already been given, during
the remainder of the notice period) less income tax and National Insurance
contributions. The Company may pay any sums due under this clause in equal
monthly installments.

 



21

 

 

2.5.Following service of notice to terminate the Appointment by either party, or
if the Executive purports to terminate the Appointment in breach of contract,
DBL may by written notice place the Executive on garden leave for the whole or
part of the remainder of the Appointment. During any period of garden leave:

 

(a)DBL shall be under no obligation to provide any work to the Executive and may
revoke any powers the Executive holds on behalf of the DBL;

 

(b)DBL may require the Executive to carry out reasonable alternative duties or
to only perform such specific duties as are expressly assigned to the Executive,
at such location as DBL may reasonably decide;

 

(c)The Executive shall continue to receive his Base Compensation and all
contractual benefits in the usual way and subject to the terms of any benefit
arrangement;

 

(d)The Executive shall remain an employee of DBL and bound by the terms of this
Agreement;

 

(e)The Executive shall ensure that DBL knows where he will be and how he can be
contacted during each working day (except during any periods taken as holiday in
the usual way);

 

(f)DBL may exclude the Executive from any premises of DBL and may require the
Executive not to contact or deal with (or attempt to contact or deal with) any
officer, employee, consultant, client, customer, supplier, agent, distributor,
shareholder, adviser or other business contact of DBL.

 

3.Duties

 

3.1.During the Appointment, the Executive shall perform the duties set forth on
Schedule A, or such other duties that are commensurate with his role as Managing
Director as DBL considers appropriate.

 

4.Hours and place of work

 

4.1.The Executive's normal place of work shall be DBL's headquarters at Swan
Centre, Fishers lane, Chiswick, London, W4 1RX or such other headquarters as the
Company may reasonably determine. The Executive agrees to travel on the
Company's business (both within the United Kingdom or abroad) as may be required
for the proper performance of his duties during the Appointment.

 

4.2.The Executive will not be required to work outside the UK for more than one
continuous month during the Appointment.

 

4.3.The Executive's normal working hours shall be 9.00am to 5.00pm on Mondays to
Fridays and such additional hours as are necessary for the proper performance of
his duties. The Executive acknowledges that he shall not receive further
remuneration in respect of such additional hours.

 

4.4.The Executive's working time in any reference period may exceed forty-eight
hours in any seven day period and the executive agrees to exclude his right to
limit his working time to forty-eight hours a week as specified in Regulation 4
of the Working Time Regulations 1998. The Executive must give the Company not
less than three months written notice if he wishes to withdraw his agreement.

 

 

 

 

 

 

 

 

 

 

  



22

 

 





5.Compensation

 

5.1.In return for all services rendered by the Executive and for all covenants
undertaken by the Executive pursuant to this Agreement, DBL shall provide and
the Executive shall accept the following (which is inclusive of any fees due to
the Executive as an officer):

 

(a)Base Compensation. DBL shall pay the Base Compensation to the Executive as
provided in Schedule B; and

 

(b)Fringe Benefits. During the Appointment, DBL shall extend to the Executive
other fringe benefits as provided in Schedule B. DBL makes no provision for
retirement or death in service benefits to the Executive save as may be provided
from time to time within the terms of DBL’s pension or profit sharing plan, if
any, or as may be required by law. Fringe benefits does not include stock
options or bonuses.

 

5.2.The Company may deduct from the Base Compensation, or any other sums owed to
the Executive, any money owed to the Company by the Executive.

 

6.Termination of the Executive for cause

 

6.1.DBL may terminate this Agreement for “Cause,” with immediate effect without
notice and with no liability to make any further payment to the Executive (other
than in respect of amounts accrued due at the date of termination) upon the
occurrence of one or more of the following:

 

(a)The Executive is guilty of any gross misconduct affecting the business of
DBL;

 

(b)The Executive is, in the opinion of DBL, consistently negligent and/or
incompetent in the performance of his duties;

 

(c)The Executive commits any material act of dishonesty, deceit, or breach of
fiduciary duty in the performance of the Executive’s duties;

 

(d)The Executive neglects or fails, on a recurring basis, to perform the
Executive’s job duties as defined in Schedule A and/or any other lawful
instruction from DBL;

 

(e)The Executive substantially violates any written policy or reasonable
expectation of DBL regarding behavior or conduct that has been communicated to
the Executive by DBL or such behavior or conduct is outside the remit of the
Executive’s job description and Executive does not remedy such breach within
thirty (30) days after written notice from DBL;

 

(f)The Executive is convicted of, or pleads nolo contender, to (i) any felony,
or any misdemeanor involving moral turpitude or (ii) any crime or offense
involving dishonesty with respect to DBL;

 

(g)The Executive materially breaches any provision of this Agreement and does
not cure such breach within thirty (30) days after written notice from DBL,
except that such remedy period shall not apply to any breach by the Executive of
the restrictive covenants in Clause 11 of this Agreement;

 

(h)The Executive is declared bankrupt or makes any arrangement with or for the
benefit of his creditors or has an administration order made against him; or

 

(i)The Executive becomes of unsound mind, or a patient under any statute
relating to mental health.

 

6.2.In the event DBL opts to terminate this Agreement for Cause, DBL shall
provide written notice of such termination which shall also specify the reason
for such termination.

 



23

 

 

6.3.In the event DBL terminates this Agreement for Cause, all obligations of DBL
under this Agreement shall terminate.

 

7.Incapacity of the Executive

 

7.1.If the Executive is absent from work for any reason he must notify the
Company Secretary of the reason for his absence as soon as possible on the first
day of absence.

 

7.2.In all cases of absence, a self-certification form, which is available from
the Company Secretary, must be completed on the Executive's return to work. For
any period of incapacity due to sickness or injury which lasts for seven
consecutive days or more a doctor's certificate stating the reason for absence
must be obtained and supplied to the Company Secretary. Further certificates
must be obtained if the absence continues for longer than the period of the
original certificate.

 

7.3.If the Executive is absent from work for more than three days by reason of
sickness or injury and satisfies the relevant requirements, he will be entitled
to statutory sick pay. The qualifying days for Statutory Sick Pay purposes are
Monday to Friday.

 

7.4.The Executive agrees to consent to medical examinations (at DBL's expense)
by a doctor nominated by DBL should DBL so require. The Executive agrees that
any report produced in connection with any such examination may be disclosed to
DBL and DBL may discuss the contents of the report with the relevant doctor.

 

7.5.If the Executive is unable for health reasons to perform his duties for DBL
for a continuous period of more than ninety (90) days, DBL shall have the right
to terminate this Agreement on written notice to Executive, such notice to be
provided on or after the expiration of the ninety (90) day period. In such
event, the Executive shall be paid all compensation due under this Agreement
until the date of termination provided in the notice.

 

8.Death of the Executive

 

8.1.This Agreement will terminate immediately upon the death of the Executive
and in such case the surviving named beneficiary or the Executive’s estate shall
receive any compensation earned and unpaid as of the date of the Executive’s
death.

 

9.Expenses

 

9.1.In addition to the compensation payable hereunder, the Executive shall be
entitled to incur other expenses (detailed in Schedule B) on behalf of DBL in
the proper performance of the Executive’s duties. The Executive will charge such
expenses to DBL credit or charge cards or to DBL vendors or, if the Executive
pays such expenses from his own resources, the Executive will be reimbursed upon
the submission of appropriate receipts.

 

10.Devotion to the Company

 

10.1.Throughout the Executive’s Appointment, the Executive will devote 100% of
the Executive’s professional and business hours and the Executive’s undivided
attention to the business and affairs of DBL and its divisions and affiliates,
except as otherwise set forth in this Agreement.

 



24

 

 

10.2.Nothing in this Agreement will preclude the Executive from devoting
reasonable periods of time as may be required to outside activities and
engagements so long as those activities:

 

(a)will not reflect adversely on DBL;

 

(b)are not inconsistent with the mission or purposes of DBL; and

 

(c)will not conflict with the Executive fulfilling his duties hereunder,
including, but not limited to, such activities as the following: (i) service as
a director, trustee, or member of a committee of any organization involving no
conflict of interest with the interests of DBL; (ii) fulfilling speaking
engagements, teaching at continuing education seminars, or fulfilling other
professional or business educational opportunities; and/or (iii) engaging in
charitable and community activities that are not inconsistent with the mission
and purposes of DBL.

 

11.Restrictive covenants

 

11.1.Competition. The Executive agrees that while this Agreement is in effect,
and for a period of one year after its termination, the Executive will not,
without the prior written consent of DBL, engage, directly or indirectly, either
as principal, agent, proprietor, director, officer, employee or consultant, or
participate in the ownership, management, operation or control, of any business
or organisation directly competitive with the business conducted by DBL at the
date of termination of this Agreement. A business competitive with the business
of DBL shall include, without limitation, a business that manufactures, provides
or markets software for digital board books or board portals (whether delivered
via the Application Service Provider model or as installed software) to desktop
PCs, laptops, iPads, PDAs, mobile phones and computing devices or any other form
of computing or electronic device. Nothing in this section shall prevent the
Executive from purchasing securities of any business whose securities are
regularly traded on any national securities exchange, or in the over-the-counter
market, provided that such purchases shall not result in the Executive owning,
directly or indirectly, at any time, one percent (1%) or more of the voting
securities of any entity engaged in any business competitive to that carried on
by DBL at the termination of this Agreement. The geographic area of the
restrictions set forth in this section shall be Europe, including the UK.

 

11.2.The Executive agrees that while this Agreement is in effect, and for a
period of one year after its termination, the Executive will not, without the
prior written consent of DBL, engage, directly or indirectly, either as
principal, agent, proprietor, director, officer, employee or consultant, or
participate in the ownership, management, operation or control, of any 'Nasdaq'
named or owned company, ICSA Limited or Board Vantage Inc. The geographic area
of the restrictions set forth in this section shall be Europe, including the UK

 

11.3.Recruitment of personnel. The Executive agrees that he will not, while this
Agreement is in effect and for a period of one year thereafter, directly or
indirectly, individually or in conjunction with other persons, aid or endeavor
to solicit or induce:

 

(a)any remaining workers, directors or employees of DBL or its affiliates, or
agents, licensees, franchisees, or consultants performing contracted work for
DBL or its affiliates, to leave their employment or independent contractor
positions to accept employment or contractor positions with another person or
entity, or

 

(b)then customers or prospective customers of DBL to obtain from another person
or entity products or services similar to or competitive with the products or
services then sold or provided by DBL.

 

(c)The geographic area of the restrictions set forth in this Clause 11.2(c) and
its preceding subsections shall be Europe, including the UK.

 



25

 

 

12.Confidential information

 

12.1.The Executive agrees that he will not, while this Agreement is in effect or
at any time thereafter, use or disclose, whether directly or indirectly, to any
unauthorized person any trade secrets or other confidential information of DBL
or its affiliates. The Executive acknowledges and agrees that trade secrets and
other confidential information, whether created by the Executive in connection
with his employment or by others, constitute DBL’s sole and exclusive property.
For purposes of this section, the term “Confidential Information” includes all
documents, materials and other information, whether in oral, written or
electronic form, that have been created by the Executive for DBL during the
Executive’s employment, that have been or will be furnished by or on behalf of
DBL to the Executive or that the Executive becomes aware of in the course of his
duties (or that have been or will be created for DBL while Executive is employed
by DBL) and includes, without limitation, all notes, analyses, compilations,
materials, manuscripts, books, pamphlets, tapes, CDs, products, product
information, mailing lists, customer information and customer lists, business
plans, business methods, web site designs, technology information, software,
source code, pricing information, and any studies or other documents or
materials prepared by the Executive which contain or reflect all or any portion
of the originally disclosed materials. Notwithstanding the foregoing,
Confidential Information does not include information that:

 

(a)was or becomes generally available to the public other than as a result of a
disclosure by the Executive or the Executive’s agents; or

 

(b)becomes available to the Executive on a non confidential basis from an
independent source without breach of any confidentiality obligations; or

 

(c)which the Executive is required to disclose under applicable laws or
regulations or in connection with judicial or administrative proceedings,
provided that to the extent possible the Executive shall notify DBL if compelled
to disclose Confidential Information prior to its disclosure, so as to permit
DBL an opportunity to seek a protective order or other appropriate relief it
deems prudent.

 

12.2.The Executive will return to DBL all documents and other tangible evidence
related to DBL’s trade secrets and any Confidential Information on termination
of his employment with DBL. No breach or alleged breach of this Agreement by DBL
shall alter the obligations of Executive set forth in this Clause.

 

13.Right to injunctive relief and other remedies

 

13.1.The Executive agrees that the restrictions contained in Clause 11 are
necessary for the protection of DBL and any breach thereof may cause DBL
irreparable harm for which there may not be adequate remedy at law. The
Executive consents in the event of such breach to the issuance of injunctive or
other equitable relief in favor of DBL restraining the breach of the Clause 11
covenants by any court having jurisdiction. The Executive agrees that the rights
of DBL to obtain an injunction shall not be considered a waiver of DBL’s rights
to assert any other remedy it may have at law or in equity. With regard to any
preliminary injunctive or similar equitable relief that may be granted to
enforce the covenants set forth in Clause 11, the Executive waives the
requirement of a bond being posted in connection with such relief.

 

14.Non-disparagement

 

14.1.During the Appointment and thereafter, the Executive shall not, directly or
indirectly, disparage or make negative, derogatory or defamatory statements
about DBL, its business activities, or any of DBL’s directors, officers,
employees, affiliates, agents, or representatives to any other person or
business entity. DBL shall use its reasonable endeavours to ensure that its
directors, officers, employees, affiliates, agents and representatives shall
not, directly or indirectly, disparage or make negative, derogatory or
defamatory statements about the Executive.

 

14.2.Except pursuant to a subpoena validly issued or enforced by a court,
arbitrator, agency, or other governmental body of competent jurisdiction, or in
response to a valid investigative demand by a governmental body, neither the
Executive nor DBL (including any of its directors, officers, employees,
affiliates, agents and representatives) will testify, consult, cooperate or
otherwise communicate with any other person concerning any legal proceeding,
judicial or administrative, against or adverse to the Executive, DBL or an
affiliate of DBL, actual or contemplated. The Executive and DBL shall give
prompt notice (i.e., no later than five (5) business days following receipt) to
each other of any such subpoena or investigative demand before taking any action
in response thereto.

 



26

 

 

15.Inventions

 

15.1.The Executive agrees that all inventions conceived of or developed by the
Executive during the term of the Executive’s employment with DBL, whether alone
or jointly with others and whether during working hours or otherwise, which
relate to the business or interests of DBL shall be DBL’s exclusive property.
With respect to any invention, Executive shall (i) promptly disclose in writing
to DBL each invention related to the business or interests of DBL that is
conceived or developed by the Executive during the term of Executive’s
employment with DBL, (ii) assign all rights to such inventions to DBL and (iii)
assist DBL, at DBL’s expense, in every way to obtain and protect any patents,
trademarks or copyrights on such inventions. This Clause shall survive
termination of this Agreement.

 

16.Miscellaneous

 

16.1.Disciplinary and grievance procedures. The Executive's attention is drawn
to the disciplinary and grievance procedures applicable to his employment, a
copy of which is available from the Company Secretary. These procedures do not
form part of the Executive's contract of employment. If the Executive wishes to
appeal against a disciplinary decision he may apply in writing to the Company
Secretary in accordance with the Company's disciplinary procedure. If the
Executive wishes to raise a grievance he may apply in writing to the Company
Secretary in accordance with the Company's grievance procedure.

 

16.2.Data protection. The Executive shall comply with any accepted data
protection policies or practices at DBL when handling personal data in the
course of employment including personal data relating to any employee, customer,
client, supplier or agent of DBL. The Executive consents to DBL processing data
relating to the Executive for legal, personnel, administrative and management
purposes and in particular to the processing of any sensitive personal data (as
defined in the Data Protection Act 1998) relating to the Executive. DBL may make
such information available to those who provide products or services to DBL
(such as advisers and payroll administrators), regulatory authorities, potential
or future employers, governmental or quasi-governmental organisations and
potential purchasers of DBL or the business in which the Executive works. The
Executive consents to the transfer of such information to DBL'S business
contacts outside the European Economic Area in order to further its business
interests, even where the country or territory in question does not maintain
adequate data protection standards.

 

16.3.Collective agreements. There are no collective agreements applicable to the
Executive's employment.

 

16.4.Severability. If any provision of this Agreement shall be adjudicated to be
invalid, it shall not affect the remaining provisions of this Agreement. In
addition, if any provision of this Agreement shall be adjudicated to be invalid
as it relates to the restrictive covenants in Clause 11, such provision shall be
modified automatically to provide for the maximum restriction on the Executive
that is lawful as, for example, by decreasing the geographical area or duration
of any such restriction.

 

16.5.Further assurances. Each of DBL and the Executive agrees, at the expense of
DBL, to do such acts and execute such documents as are reasonably necessary to
implement fully his or its respective covenants under this Agreement.

 

16.6.Succession. This Agreement shall extend to and be binding upon Executive
and his heirs, administrators and executors and upon DBL and its successors and
assigns.

 



27

 

 

16.7.Entire agreement; waiver. This Agreement (and the attached Schedules)
constitute the entire and only agreement between DBL and the Executive with
respect to the subject matter hereof. This Agreement supersedes all prior
representations, agreements and understandings, whether oral or written, upon
the subject matter hereof, including, without limitation, the Executive’s
employment with DBL. All waivers and modifications of this Agreement shall be in
writing and signed by the party against whom enforcement of such waiver or
modification is sought. No waiver or failure or delay by either party to enforce
a right set forth in this Agreement shall operate as a waiver of any term or
condition of this Agreement as applied to the same or similar circumstances
occurring thereafter.

 

16.8.Governing law. This Agreement and any dispute or claim arising out of or in
connection with it or its subject matter or formation shall be construed and
interpreted in accordance with the laws of England and Wales. The parties
irrevocably agree that the courts of England and Wales shall have exclusive
jurisdiction to settle any dispute or claim arising out of or in connection with
this Agreement or its subject matter or formation (including non-contractual
disputes or claims).

 

16.9.Notices. Any notice or other communication required or permitted to be made
or given to either party pursuant to this Agreement shall be sufficiently made
or given on the date of mailing if the notice or communication is in writing and
is delivered by hand or sent to the recipient by nationally recognized courier
or certified mail, return receipt requested, addressed to the intended recipient
at his or its address set forth in the preamble to this Agreement or to such
other address as the recipient shall have designated by written notice given to
the party providing notice.

 

16.10.Clause headings. The clause headings in this Agreement are for convenience
only and shall not be considered a part of, or modify, explain, enlarge,
restrict or in any way affect, the construction or interpretation of any
provisions of this Agreement.

 

16.11.Counterparts. This Agreement may be executed in counterparts. Facsimile
and electronic signatures shall be treated as originals for all purposes of this
Agreement.

 



28

 

 

WITNESS the signatures of the parties hereto as of the date first written above.

 



For and on behalf of          Diligent Boardbooks Limited      The Executive    
          By: /s/ Alessandro Sodi   By: /s/ Charlie Horrell     Alessandro Sodi,
Director     Charlie Horrell               Date: April 1, 2012   Date: April 1,
2012  



  

29

 



  

SCHEDULE A

 



Title: Managing Director  Reports to: Alessandro Sodi, Non Executive Director of
DBL  Accountabilities: · Managing Director is responsible for addressing all
significant matters relating to or affecting DBL from time to time.   · Managing
Director is responsible for development of strategies to be employed by DBL,
subject to Board of Directors of Diligent Board Member Services’ (“Parent”)
approval.   · Managing Director is responsible for managing DBL within its
annual budget.   · Managing Director is responsible for managing and supervising
all of his direct reports.  Managing Director shall ensure that all employees of
DBL are putting forth their best efforts on behalf of DBL.
                       · Managing Director shall report all significant matters
to the DBL Board of Directors and shall obtain Board approval of any such
significant proposed initiatives.



 

30

 

 

SCHEDULE B

 

Base compensation:



The Executive will be entitled to base compensation of £200,000 sterling per
annum ("Base Compensation"). The Base Compensation will accrue from day to day
and will be paid monthly to the Executive by the Company in the third week of
the month for that month. The Base Compensation will be increased by a minimum
of 5% on each anniversary of the Effective Date over the next three (3) years
and, following that time, may be increased further at the sole discretion of the
Board of Directors of the Parent.

 

Bonus compensation:



At the beginning of the second quarter of every calendar year for the duration
of this Agreement, the Board will consider approving a possible bonus payment to
the Executive. This payment will be at the sole discretion of the Board of the
Parent. Among other things, the Board of the Parent shall consider the
performance of the Company measured against market conditions and current
company performance.

 

Disability and term life insurance:

There currently is no disability or term life insurance offered by Company.

 

Pension and profit sharing:



There is currently no profit sharing plan offered by Company.

 

There is no entitlement to pensions benefits in relation to the Executive's
Appointment, but the Company shall provide access to a designated stakeholder
pension scheme (Scheme) as required by law. Full details of the Scheme are
available from The Treasurer of the parent. The Company does not make any
contributions to the Scheme.

 

The Executive may make contributions to the Scheme of an amount up to the lower
of 100% of the Executive's salary and the annual allowance set by HM Revenue &
Customs from time to time. Such contributions shall be payable in equal monthly
installments in arrears and shall be made by way of deduction from the
Executive's salary.

 

A contracting-out certificate is not in force in respect of the Executives
employment.

 

Vacation:

The Executive will be entitled to 5 calendar weeks paid vacation per year - plus
the public holidays in England and Wales and personal days - as per Company
policy. The Executive is entitled to his normal remuneration during such
vacation.

 

Holiday dates must be agreed by the CEO of the parent in writing in advance. The
Company may require the Executive to take holiday on specific days which will be
notified to him.

 

The Executive cannot carry untaken holiday entitlement forward from one holiday
year to the following holiday year unless a period of statutory maternity,
paternity or adoption leave has prevented him from taking it in the relevant
year.

 

Stock based compensation:

The Executive shall be entitled to participate in the Parent’s 2007 and 2010
Stock Option and Incentive Plans and any successor plan available to other
executives of DBL (the “Plan”). Pursuant to the terms and conditions of the
Plan, and upon execution by Executive of a Stock Option Agreement substantially
similarly to agreements executed by individuals previously awarded shares of the
Parent’s common stock, the Parent’s shall award the Executive options for shares
of Parent’s common stock, as follows:

 

31

 

 

Options for 400,000 shares of the Company’s common stock exercisable according
to the following schedule: 400,000 shares on or after March 31, 2015.

 

Tools:

Desktop and laptop computers, cell phones, business cards and any other office
equipment required by the Executive to fulfill his duties in the multiple
countries in which the Company operates will be provided by the Company as
required. All marketing materials will be provided by the Company but remain the
property of the Company at all times.

 

Travel expense reimbursement:

The Executive shall be entitled to reimbursement of reasonable travel expenses
incurred in connection with travel on behalf of DBL, upon submission of
appropriate documentation and so long as they were incurred in accordance with
DBL’s travel expense policy (as adopted and amended from time to time).

 

When traveling internationally on behalf of Company, the Executive will be paid
an additional £100 per day to cover personal expenses incurred.

 

Reservation of rights:

Nothing in this Schedule B shall be deemed to limit the ability of the Company
to adopt, amend, revoke or replace any fringe benefit plans or Company policies
or from taking any action in connection therewith that is applied uniformly to
all executive employees of DBL.

  





32

